SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-1258321 BIO-STUFF (Name of small business issuer in its charter) Nevada 26-4343002 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 476 Rua da Misericordia, Suite 214, Lisbon, Portugal 1200-273 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value$0.00001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes [ ] No [X] Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by checkmark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III if this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer[ ]Accelerated Filer [ ]Non-Accelerated Filer[ ]Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act: Yes [X]No [ ] State issuer's revenues for its most recent fiscal year: None. Number of shares of the registrant’s common stock outstanding as of March 17, 2010 was 8,876,100. DOCUMENTS INCORPORATED BY REFERENCE: None BIO-STUFF Form 10-K PARTI. Item 1. Business Item 2. Properties Item 3. Legal Proceedings Item 4. Submissions of Matters to a Vote of Security Holders Item 5. Unresolved Staff Comments Item 6. Risk Factors PART II. Item 7. Market for Registrants Common Equity; Related Stockholder Matters and Issuer Purchase of Equity Securities Item 8. Selected Financial Data Item 9. Management’s Discussion and Analysis of Financial Condition and Result of Operations Item9A. Quantitative and Qualitative Disclosures About Market Risk Item 10. Financial Statements and Supplementary Data Item 11. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 11A. Controls and Procedures Item 11B. Other Information PART III. Item 12. Directors, Executive Officers and Corporate Governance Item 13. Executive Compensation Item 14. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 15. Certain Relationships and Related Transactions, and Director Independence Item 16. Principal Accountant Fees and Services PART IV. Item 17. Exhibits, Financial Statement Schedules SIGNATURES 2 CAUTIONARYNOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes a number of forward-looking statements thatreflect our current views with respect to future events and financialperformance. Forward-looking statements are often identified by words like:believe, expect, estimate, anticipate, intend, project and similar expressions,or words which, by their nature, refer to future events. You should not placeundue certainty on these forward-looking statements.Forward-looking statements include those that address activities, developments or events that we expect or anticipate will or may occur in the future.All statements other than statements of historical facts contained in this Annual Report, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the captions "Risk Factors" beginning on page 2, "Management's Discussion and Analysis of Financial Condition and Results of Operations" beginning on page 7, and elsewhere in this Annual Report. We undertake no obligation to update or revise our forward-looking statements, whether as a result of new information, future events or otherwise.We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the "SEC"), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. As used in this Annual Report, the terms "we," "us," "our," "BIO-STUFF," and the "Company" mean BIO-STUFF and its subsidiaries, unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars, unless otherwise indicated. The disclosures set forth in this report should be read inconjunction with the financial statements and notes thereto of the Company forthe year ended December 31, 2009. Because of the nature of a relatively new andgrowing company, the reported results will not necessarily reflect the operating results that will be achieved in the future. PART I Item 1. Business BIO-STUFF was incorporated in the State of Nevada on November 14, 2008. BIO-STUFF is a design and development company of environmentally friendly waste disposal products for resorts and beaches using bio-degradable plastics. The "bio-Ashtray" is the first product the company has created. BIO-STUFF intends to begin marketing the product this year and generating revenues by the fiscal year end. BIO-STUFF intends to create additional bio-degradable products ranging from plastic cutlery, cups and trash bins that promote easy disposal of waste by individuals enjoying open air events thereafter maintaining a low environmental impact when recycled. We are presently in our first stage of growth.This phase is estimated to be completed in the next twelve months.During this first stage, we are establishing our corporate existence as a publicly held corporation, raising initial capital, and successfully marketing our “bio-Ashtray”. Contingent on the successful completion of our initial growth stage, we plan to aggressively expand our operation and business by distributing our initial product the “bio-ashtray” and creating additional bio-degradable products. 3 Item 2. Properties Our property consists of office space located at 76 Rua da Misericordia, Suite 214, 1200-273 Lisbon, Portugal.Currently, this space is sufficient to meet our needs; however, if we expand our business to a significant degree where we need to hire several employees, we will have to find a larger space for our office. Item 3. Legal Proceedings Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Unresolved Staff Comments None. Item 6. Risk Factors If we do not obtain additional financing, our business will fail. We have a limited amount of operating funds, which will not be sufficient to meet the anticipated costs of our 12 month plan of operation.Therefore, we will need to obtain additional financing in order to fully execute our plans. We have not earned any income since our inception. We currently do not have any arrangements for financing and we may not be able to obtain financing when required. Obtaining additional financing would be subject to a number of factors outside of our control. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us, in which case our business will fail. We anticipate that we will incur the following expenses over the next twelve months: TWELVE MONTH OBJECTIVES bio-Ashtray Twelve Month Objectives Anticipated Costs Time Frame 1.Catalog product online $ Complete by May 2.US patent of the bio-Ashtray. $ Initiate by May. 3.Initial marketing campaign. $ Initiate by May. 4.Inventory. $ Build inventory after product sales. Total costs. $ 4 We have yet to earn revenue and our ability to sustain our operations is dependent on our ability to raise financing. As a result, our accountants believe there is substantial doubt about our ability to continue as a going concern. We have accrued net losses of $24,108 for the period from our inception on November 14, 2008, through December 31, 2009, and we have no revenues to date.Our future is dependent upon our ability to obtain financing and to execute upon a business plan that will create future profitable operations for our business.These factors raise substantial doubt that we will be able to continue as a going concern. Thomas J Harris CPA, Certified Public Accountants, our independent auditors, have expressed substantial doubt about our ability to continue as a going concern. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise.If we fail to raise sufficient capital when needed, we will not be able to complete our business plan.As a result we may have to liquidate our business and investors may lose their investment. Investors should consider our auditor's comments when determining if an investment in the Company is suitable. Our founder director has the ability to significantly influence any matters to be decided by the stockholders, which may prevent or delay a change in control of our company. Joao Prata dos Santos, our founder, has served as a director and is our majority shareholder since our inception.As our founder, Mr. Prata currently owns approximately 80% of our common stock on a fully diluted basis.As a result, he effectively controls the outcome of any corporate matter submitted to our stockholders for approval, including the election of directors and any transaction that might cause a change in control, such as a merger or acquisition.Any stockholders in favor of a matter that is opposed by Mr. Prata would not be able to obtain the number of votes necessary to overrule his votes. We may conduct further offerings in the future in which case investors' shareholdings will be diluted. Since our inception, we have relied on sales of our common stock to fund our operations. We may conduct further equity offerings in the future to finance our current operations. If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders.We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations. If we issue additional stock, investors' percentage interests in us will be diluted. The result of this could reduce the value of current investors' stock. Because our stock is a penny stock, shareholders will be more limited in their ability to sell their stock. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 per share, other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. Because our securities constitute "penny stocks" within the meaning of the rules, the rules apply to us and to our securities. The rules may further affect the ability of owners of shares to sell our securities in any market that might develop for them. As long as the quotation price of our common stock is less than $5.00 per share, the common stock will be subject to penny stock rules. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: 5 · contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of securities laws; · contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; · contains a toll-free telephone number for inquiries on disciplinary actions; · defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and · contains such other information and is in such form, including language, type, size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide the customer, prior to effecting any transaction in a penny stock, with: (a) bid and offer quotations for the penny stock; (b) the amount of compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a suitably written statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock. Our common stock is not listed on a national exchange, and has had no trading activity since our initial public offering. If a public market develops in the future, it may be limited and highly volatile, which may generally affect any future price of our common stock. Our common stock currently is listed only in the over-the-counter market on the OTCBB, which is a reporting service and not a securities exchange.We cannot assure investors that in the future our common stock would ever qualify for inclusion on any of the NASDAQ markets for our common stock, The American Stock Exchange or any other national exchange or that more than a limited market will ever develop for our common stock.The lack of an orderly market for our common stock may negatively impact the volume of trading and market price for our common stock. Trading activity in our common stock currently does not exist, and may never exist. Therefore, the current ability of an investor to resell shares of our common stock is limited. If and when our shares begin to trade,trading activity in our common stock may be sporadic, illiquid and highly volatile.Even if a market for our common stock does develop, investors may not be able to resell their common stock at or above the purchase price for which such investors purchased such shares. 6 There can be no assurance as to when, if ever, our common stock will trade in the future, and what the market price at any given time may be. The eventual market price may be below the purchase price for which an investor purchased his shares. Any future prices for our common stock will be determined in the marketplace and may be influenced by many factors, including the following: · the depth and liquidity of the markets for our common stock; · investor perception of BIO-STUFF and the industry in which we participate; · general economic and market conditions; · statements or changes in opinions, ratings or earnings estimates made by brokerage firms or industry analysts relating to the market in which we do business or relating to us specifically, as has occurred in the past; · quarterly variations in our results of operations; · general market conditions or market conditions specific to technology industries; and · domestic and international macroeconomic factors. In addition, the stock market has recently experienced extreme price and volume fluctuations.These fluctuations are often unrelated to the operating performance of the specific companies.As a result of the factors identified above, a stockholder (due to personal circumstances) may be required to sell his shares of our common stock at a time when our stock price is depressed due to random fluctuations, possibly based on factors beyond our control. PART II Item 7. Market for Registrants Common Equity; Related Stockholder Matters and Issuer Purchase of Equity Securities Our common stock was approved to trade on the OTC Bulletin Board system under the symbol “BIOI” since November 12, 2009. However, to date there has been no trading market for our Common Stock. The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Item 8. Selected Financial Data Not applicable for smaller reporting company. 7 Item 9. Management’s Discussion and Analysis of Financial Condition and Result of Operations Overview BIO-STUFF was incorporated in the State of Nevada on November 14, 2008. BIO-STUFF is a design and development company of environmentally friendly waste disposal products for resorts and beaches using bio-degradable plastics. The "bio-Ashtray" is the first product the company has created. BIO-STUFF intends to begin marketing the product this year and generate revenues by the fiscal year end. BIO-STUFF intends to create additional bio-degradable products ranging from plastic cutlery, cups and trash bins that promote easy disposal of waste by individuals enjoying open air events thereafter maintaining a low environmental impact when recycled. We are presently in our first stage of growth.This phase is estimated to be completed in the next twelve months.During this first stage, we are establishing our corporate existence as a publicly held corporation, raising initial capital, and successfully marketing our “bio-Ashtray”. Contingent on the successful completion of our initial growth stage, we plan to aggressively expand our operation and business by distributing our initial product the “bio-ashtray” and creating additional bio-degradable products. This phase of our growth is designed to attract a modest level of business aimed at reaching a breakeven point and to create customer awareness of the Company as a quality distributor of bio-degradable waste disposal products for resorts, beaches and open air events.The budget for the next twelve (12) months of operation is estimated to be $118,500, which is being provided by our founding principal and shareholders if not able to be raised through equity financing.A breakdown of the estimated costs for our next 12 months of operation are as follows: TWELVE MONTH OBJECTIVES bio-Ashtray Twelve Month Objectives Anticipated Costs Time Frame 1.Catalog product online $ Complete by May 2.US patent of the bio-Ashtray. $ Initiate by May. 3.Initial marketing campaign. $ Initiate by May. 4.Inventory. $ Build inventory after product sales. Total costs. $ Critical Accounting Policies and Estimates Our Management’s Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from these estimates. Results of Operations Year Ended December 31, 2009 Compared to Year Ended December 31, 2008. Our net loss for the year ended December 31, 2009 was ($19,220) compared to a net loss of ($4,888) during year ended December 31, 2008. During the year ended December 31, 2009 and year ended December 31, 2008, we did not generate any revenue. 8 During the year ended December 31, 2009, we incurred general and administrative expenses of approximately $16,421 compared to $4,837 incurred during year ended December 31, 2008. These general and administrative expenses incurred during the year ended December 31, 2009 consisted of: (i) depreciation and amortization of $233 (2008: $39); (ii) legal and professional fees of $12,091 (2008: $4,750); and (iii) other general and administrative expenses of $6,896 (2008: $48). General and administrative expenses incurred during the year ended December 31, 2009 compared to fiscal year ended December 31, 2008 decreased primarily due to the decrease in the incurrence of legal and professional fees, which were associated with the preparation and filing of our registration statement with the Securities and Exchange Commission. General and administrative expenses generally include corporate overhead, financial and administrative contracted services, marketing, and consulting costs. Liquidity and Capital Resources As at December 31, 2009 As at the year ended December 31, 2009, our current assets were $1,274 and our current liabilities were $1,430, which resulted in a working capital surplus of ($156). As at the year ended December 31, 2009, current assets were comprised of $1,274 in cash. As at the year ended December 31, 2009, current liabilities were comprised of: (i) $250 in accounts payable and accrued expenses; and (ii) $1,180 in advances from shareholders. As at the year ended December 31, 2009, our total assets were $2,167 comprised of: (i) $1,274 in current assets; and (ii) $893 in organizational expenses, net of accumulated amortization. The slight decrease in total assets during the year ended December 31, 2009 from fiscal year ended December 31, 2008 was primarily due to the decrease in cash. As at the year ended December 31, 2009, our total liabilities were $1,430 consisting entirely of current liabilities. The decrease in liabilities during the year ended December 31, 2009 from fiscal year ended December 31, 2008 was primarily due to a decrease in accounts payable and accrued expenses. Stockholders’ equity decreased from $19,532 for fiscal year ended December 31, 2008 to stockholders’ equity of $737 for the year ended December 31, 2009. We believe we can satisfy our cash requirements for the next twelve months with equity financing or loans from our CEO. However, completion of our plan of operation is subject to attaining adequate financing. Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our profit, revenue, and growth goals. We anticipate that our operational and general and administrative expenses for the next 12 months will total approximately $135,000. We do not anticipate the purchase or sale of any significant equipment. We also do not expect any significant changes in the number of employees. If sufficient financing is received, we may add additional management and sales personnel. However, we do not intend to increase our staff until such time as we can raise the capital or generate revenues to support the additional costs. At this time we have not entered into any agreements or negotiations with a sales and marketing entity to undertake marketing for us. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. 9 Limited Operating History We have not previously demonstrated that we will be able to expand our business through an increased investment in our product line and/or marketing efforts. We cannot guarantee that the expansion efforts described in this report will be successful. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our new products and/or sales methods. Inventory We currently do not have any inventories. Revenue Recognition We have not earned any revenue to date. Going Concern The independent auditors' report accompanying our financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for us to continue as a going concern. Item 9A. Quantitative and Qualitative Disclosures About Market Risk. Market risk is the risk of loss from adverse changes in market prices and interest rates. We do not have substantial operations at this time so they are not susceptible to these market risks.If, however, they begin to generate substantial revenue, their operations will be materially impacted by interest rates and market prices. Item 10. Financial Statements and Supplementary Data 10 BIO-STUFF Index to Financial Statements (Unaudited) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Balance Sheet: December 31, 2009 and 2008 F-2 Statements of Operations: For the year ended December 31, 2009 and 2008 F-3 Statements of Stockholders' Deficit: For the year ended December 31, 2009 and 2008 F-4 Statements of Cash Flows: For the year ended December 31, 2009 and 2008 F-5 Notes to Financial Statements: December 31, 2009 F-6 11 THOMAS J. HARRIS CERTIFIED PUBLIC ACCOUNTANT 3, SUITE 202 SEATTLE, WA98103 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors BIO-STUFF CARSON CITY, NEVADA We have audited the balance sheets of BIO-STUFF a development stage company, as at DECEMBER 31, 2009 and 2008, the statements of earnings and deficit, stockholders’ deficiency and cash flows for the periods from inception November 14, 2008 to DECEMBER 31, 2009 and 2008. Theses financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BIO-STUFF a development stage company, as of December 31, 2009 and the results of its operations and its cash flows for the period then ended in conformity with generally accepted accounting principles accepted in the United States of America. The accompanying financial statements have been prepared assuming that the company will continue as a going concern.As discussed in Note 2, the company’s significant operating losses, working capital deficiency and need for new capital raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Thomas J. Harris, CPA Thomas J. Harris, CPA March 14, 2010 F-1 12 BIO-STUFF (A Development Stage Enterprise) Balance Sheet (Unaudited) December 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable - - Inventory - - Total current assets Fixed Assets Furniture and Equipment - - Computer Equipment Leasehold Improvements Total Fixed Assets - - Less Accumulated Depreciation Net Fixed Assets - - Other Assets Deposits - Organizational expenses, net of accumulated amortization Total Other Assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Advances from shareholder Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, $.001 par value, 100,000,000 authorized, and 8,876,100 shares issued and outstanding Capital in excess of par value Stock subscription receivable - ) Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. F-2 13 BIO-STUFF (A Development Stage Enterprise) Statements of Operations (Unaudited) Cumulative, Inception, November 17, 2008 Through Year-ended Year-ended December 31, December 31, December 31, Sales $
